Citation Nr: 0512154	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  The propriety of the initial evaluation for peripheral 
polyneuropathy, right foot, secondary to diabetes mellitus, 
evaluated as 10 percent disabling from April 12, 2001.

2.  The propriety of the initial evaluation for peripheral 
polyneuropathy, left foot, secondary to diabetes mellitus, 
evaluated as 10 percent disabling from April 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, granted 
service connection for bilateral peripheral polyneuropathy, 
secondary to diabetes mellitus.  Separate 10 percent ratings 
were assigned for the right and left feet from April 12, 
2001.  As the veteran is appealing the original assignment of 
10 percent evaluations following the award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's claims were previously before the Board in 
August 2003 and remanded for further development and 
adjudication in accordance with the Veteran's Claims 
Assistance Act of 2000 (VCAA).  The matter has been returned 
to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative medical evidence of record 
does not establish that the veteran's peripheral 
polyneuropathy of the right foot, secondary to diabetes 
mellitus, is productive of moderate incomplete paralysis of 
the external popliteal nerve or severe incomplete paralysis 
of the posterior tibial nerve.  

3.  The competent and probative medical evidence of record 
does not establish that the veteran's peripheral 
polyneuropathy of the left foot, secondary to diabetes 
mellitus, is productive of moderate incomplete paralysis of 
the external popliteal nerve or severe incomplete paralysis 
of the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation for 
peripheral polyneuropathy, right foot, secondary to diabetes 
mellitus, in excess of 10 percent disabling from April 12, 
2001, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.124a, Diagnostic Codes 8521, 8525 (2004).

2.  The schedular criteria for an initial evaluation for 
peripheral polyneuropathy, left foot, secondary to diabetes 
mellitus, in excess of 10 percent disabling from April 12, 
2001, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including §§ 4.124a, Diagnostic Codes 8521, 8525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The April 2001 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 2002 rating decision, the 
April 2002 statement of the case (SOC), the June 2002, 
September 2002, and December 2004 supplemental statements of 
the case (SSOC), and the July 2003 and February 2004 letters 
explaining the provisions of the VCAA.  

The July 2003 and February 2004 letters clearly indicated 
what type of evidence was necessary to establish increased 
ratings.  The letters specifically provided the veteran with 
notice of the VCAA, explained the respective rights and 
responsibilities under the VCAA and asked him to provide VA 
with any evidence or information he had pertinent to his 
appeal.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). In response to the 
February 2004 VCAA letter, the veteran indicated that was 
submitting additional evidence from the VA Medical Center 
(VAMC) in support of his claim.  The veteran was asked to 
provide information on VA Form 21-4142, Authorization for 
Release of Information, regarding treatment he received from 
Dr. G (initial).  The veteran did not respond.  The CAVC has 
held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this 
case by submission of enough information to obtain private 
medical records, is not an impossible or onerous task. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of one year to respond to the most recent February 
2004 VCAA notice, and that the appellant has given no 
indication of additional evidence that has not been obtained, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  The veteran was afforded a VA 
examination as recently as October 2004.  There is sufficient 
medical evidence to make a decision on the claims.  Id.  VA 
outpatient treatment and private medical records have been 
associated with the claims folder.   The Board finds that 
there will be no prejudice to the appellant if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in April 
2001.  Thereafter, in the January 2002 rating decision, the 
RO granted service connection for peripheral polyneuropathy 
of the bilateral feet, secondary to diabetes mellitus.  The 
veteran disagreed with the initial 10 percent ratings 
assigned. 

A notice of disagreement can raise an issue that was not 
covered by the notice that VA gave when it received a 
substantially complete application for the original benefit 
sought.  38 U.S.C.A. § 5103(a).  For example, the issues 
involved in this case - the propriety of the initial 
evaluations assigned - are a "downstream element" of the 
claims the veteran filed for service connection because 
disability ratings could be assigned only once the benefit 
claimed - service connection - was granted.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  VA General Counsel 
has held that, in cases such as this one, where VA receives a 
notice of disagreement that raises a new issue, the law 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-03 (Dec. 22, 2003).  

In any event, as noted above, the Board finds that the notice 
requirements of the VCAA have been satisfied in this case 
with respect to the propriety of the initial evaluations 
assigned. Accordingly, the Board finds that the veteran has 
not been prejudiced by not receiving notice of the 
requirements for establishing increased initial ratings in 
the form of a "letter" rather than in the statement of the 
case, which the RO was required by law to send in response to 
the notice of disagreement.  See Conway v. Principi, 353 F.3d 
1369, 1375 (Fed. Cir. 2004) (indicating that the Board should 
make findings on the completeness of the record or on other 
facts permitting a conclusion of lack of prejudice).  
Moreover, the veteran was notified of the information and 
evidence necessary to substantiate his rating claims by 
letters dated in July 2003 and February 2004.  Because the 
VCAA notices in this case were not provided to the appellant 
prior to the initial AOJ adjudication of the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the 
February 2004 notice was provided by the AOJ pursuant to the 
August 2003 Board Remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The February 2004 notice specifically requested 
the veteran to submit any evidence he had regarding the 
matters at issue.  Also, the Board notes that the 
medical records collectively address the relevant 
questions in this case.  

It is the opinion of the Board that the veteran has been 
given VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in February 2004, the veteran was provided with a 
supplemental statement of the case, in December 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claims.  The veteran 
was provided with the reasoning behind the decision to 
continue the initial 10 percent ratings for peripheral 
polyneuropathy of the bilateral feet secondary to diabetes 
mellitus.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra; 38 C.F.R. § 
4.2.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.  The CAVC has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R.§§ 4.10, 4.40, 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

Analysis

For the sake of brevity and in order to avoid redundancy, the 
Board shall discuss the two claims together.  The Board finds 
that the manifestations of peripheral polyneuropathy are 
identical in both feet.

The veteran contends that he is entitled to initial 
evaluations for peripheral polyneuropathy of the right and 
left feet, secondary to diabetes mellitus, in excess of 10 
percent disabling.  Specifically, he asserts that his 
condition is deteriorating due to such symptoms as constant 
pain and sensitivity to cold weather.

Historically, in a January 2002 rating decision, service 
connection was awarded for peripheral polyneuropathy of the 
bilateral feet, secondary to diabetes mellitus.  Separate 10 
percent ratings were assigned effective April 2001.  The 
veteran disagreed with the initial 10 percent evaluations 
assigned following the award of service connection.  As such, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of the 
10 percent disability ratings to the present time.  See 
Fenderson, supra.  

The Board has carefully reviewed the evidence of record, to 
include but not limited to: service personnel and medical 
records; contentions of the veteran; articles submitted by 
the veteran; private medical records from Dr. MS-A 
(initials); Dr. JJF (initials), and St. Joseph's Mercy 
Hospital; VA outpatient treatment records dated between 2002 
and 2005; reports of VA examination dated in September 2002 
and October 2004; and an October 2001 private Neurologic 
Evaluation.  In light of the pertinent laws and regulations, 
entitlement to initial ratings in excess of 10 percent 
disabling for peripheral polyneuropathy of the right and left 
feet, secondary to diabetes mellitus, is not warranted.

The veteran's peripheral polyneuropathy of the right and left 
feet were rated separately as 10 percent disabling under 
Diagnostic Code 8625 for neuritis. 38 C.F.R. § 4.124a.  The 
RO indicated in the January 2002 rating decision that 10 
percent ratings were assigned for incomplete paralysis of 
foot movements under Diagnostic Code 8525.  Id.   The 
veteran's representative argued in their January 2003 VA Form 
646, that Diagnostic Code 8525 was less advantageous to the 
veteran as compared to Diagnostic Code 8524.

The Board has considered the veteran's bilateral peripheral 
polyneuropathy under all applicable diagnostic criteria.  As 
the specific disorder is not listed in the rating schedule, 
the Board has evaluated the veteran's disability under 
analogous criteria.
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 
§ 4.20 (2004).

Based on the findings of the October 2004 VA examiner, the 
Board finds that the rating criteria under diagnostic code 
8521, external popliteal nerve (common peroneal), and 
diagnostic code 8525, posterior tibial nerve, are the most 
analogous.  38 C.F.R. § 4.124a.  The October 2004 VA examiner 
found that the veteran had sensory polyneuropathy secondary 
to diabetes, partial, involving both the common peroneal and 
posterior tibial nerves.  However, there is no objective 
medical evidence of moderate incomplete paralysis of the 
external popliteal nerve or severe incomplete paralysis of 
the posterior tibial nerve, to warrant ratings in either the 
left or right foot in excess of 10 percent disabling. 
38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8525.

In this regard, service connection was awarded for diabetes 
mellitus associated with herbicide exposure in the January 
2002 rating decision.  Private medical records from Dr. MS-A 
and Dr. JJF dated between July 2000 and October 2001 indicate 
the veteran began experiencing paresthesia and pain in his 
feet in July 2000.  At that time, he complained of cold feet 
of a 12-month duration.  The veteran was first diagnosed with 
peripheral neuropathy in October 2000.  Numbness, tingling, 
and pain in the feet were symptoms attributed to the 
diagnosis.  The degree of pain fluctuated between December 
2000 and October 2001.  Dr. JJF opined in March 2001, that 
the veteran had peripheral neuropathy associated with 
diabetes mellitus.

During an October 2001 neurologic evaluation, the veteran 
complained of burning pain in his feet.  A complete 
neurologic examination was performed.  The motor examination 
revealed normal tone with no abnormal or repetitive 
movements. There was decreased vibration and proprioception 
in the feet. The findings were consistent with peripheral 
polyneuropathy, large and small fiber, affecting the lower 
extremities.

Upon VA examination in September 2002, while the veteran 
complained of pain, numbness, and tingling in his feet, 
dorsalis pedis and posterior tibial arteries were palpable.  
There were no corns, calluses or ulcers.  Sensorimotor 
peripheral neuropathy of the lower extremities was once again 
described as a complication of diabetes mellitus.

An electromyography (EMG) was performed in September 2002.  
The veteran had normal motor conduction studies of the 
bilateral peroneal nerves.  While there was evidence of 
denervation limited of extensor digitorum brevis (EDB) of 
both feet, the remainder of the sampled muscles was normal.

VA outpatient treatment records dated in September 2004 
indicate the veteran's sensory examination was unremarkable.  
His reflexes were 2/4 throughout and his toes were down 
going.

Finally, the veteran was afforded an October 2004 VA 
examination.  All cranial nerve function was intact.  Motor 
system examination showed all muscle groups exhibited normal 
strength.  Tone and coordination were intact.  Reflexes were 
symmetrical.  While knee jerks and ankle jerks were 
diminished, both plantars were flexors.  Calves measured 16 
inches bilaterally and there was no atrophy.  Sensory 
examination was intact in the lower extremities.  Sensation 
was decreased in the anterior and posterior aspects of both 
legs to just above the knees in the distribution of the 
common peroneal and posterior tibial nerves.

Decreased sensation in the anterior and posterior aspects of 
the legs, as well as complaints of pain, numbness, and 
tingling are accounted for in the present 10 percent ratings.  
As noted at the outset, there is no objective medical 
evidence of moderate incomplete paralysis of the external 
popliteal nerve or severe incomplete paralysis of the 
posterior tibial nerve to warrant ratings in either the left 
or right foot in excess of 10 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8521, 8525.

Based on the foregoing reasons, the veteran's claims must be 
denied.  In reaching these determinations, the Board has 
considered the clinical manifestations of the veteran's 
peripheral polyneuropathy, of the left and right feet, 
secondary to diabetes mellitus, from the original grant of 
service connection to the present, and its effects on his 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's disability 
picture change in the future, he may be assigned higher 
ratings. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of evaluations other than those noted 
above, to include "staged ratings." Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claims for 
initial evaluations in excess of 10 percent for peripheral 
polyneuropathy, of the left and right feet, secondary to 
diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Extraschedular Evaluations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant entitlement to increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's bilateral 
peripheral polyneuropathy, secondary to diabetes mellitus, 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The assigned 10 
percent ratings adequately compensate the veteran for the 
nature and extent of severity of bilateral peripheral 
polyneuropathy.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.



ORDER

Entitlement to an initial evaluation for peripheral 
polyneuropathy, right foot, secondary to diabetes mellitus, 
in excess of 10 percent disabling from April 12, 2001, is 
denied.

Entitlement to an initial evaluation for peripheral 
polyneuropathy, left foot, secondary to diabetes mellitus, in 
excess of 10 percent disabling from April 12, 2001, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


